DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR200295502) in view of Sun (10107284), Bloc (20160016722), Grothoff (4775079), and Gorman (3187960).
Regarding claim 1, Cho discloses a spray pump comprising: 
a housing (310) having an inflow space and configured to be coupled to an opening of a container (100); 
a housing cover (210a as shown in Fig. 3 or 220a as shown in Fig. 5) coupled to an upper end of the housing; 
a disk (330) configured to open or close the housing according to a pressure of the inflow space; 
a valve (410) movably inserted through an inside of the housing cover, the valve comprising a valve head (see annotated figure below Fig. 3), a valve passage (see annotated figure below), and a valve body (see annotated figure below), the valve passage formed in the valve head (see annotated figure below); 
a guide (320) having a portion thereof inserted in the valve body and a remaining portion thereof positioned outside the valve body (Fig. 3), the guide comprising a guide passage corresponding to a flow path for discharging a content (see annotated Fig. 3 below), wherein the guide passage comprises a first guide passage and a second guide passage (see annotated Fig. 3 below), the first guide passage being formed in a radial direction which is perpendicular to a lengthwise direction of the guide (see annotated Fig. 3 below), the second guide passage being formed in the lengthwise direction of the guide and connecting the first guide passage to the valve passage (see annotated Fig. 3 below); 
a pump spring (410a) configured to provide an elastic force pressing the valve upward; 
a piston (320a) movably inserted onto an outer perimeter of the guide and configured to open or close the guide passage by way of a vertical movement of the valve; 
a nozzle (420) connecting with the valve passage; and 
a valve (430a) positioned at an inside of the nozzle and capable of closing an upper end of the valve passage (Fig. 3), 
wherein the piston closes the first guide passage when the nozzle is raised such that content in the inflow space does not pass through the first guide passage (see annotated Fig. 3 below), 
wherein the disk comprises: 
a disk body (330a) provided on a lower portion of the housing; 
an connection member (330e) connected to the disk body; and 
an operation plate (330d) connected to the connection member.
Cho DIFFERS in that it does not disclose at least two first guide passages, the nozzle comprising a valve insertion protrusion, the valve insertion protrusion coupled to the valve head; a valve ball positioned at an inside of the nozzle and capable of closing an upper end of the valve passage; and a valve spring configured to press the valve ball downward; an elastic connection member, the operation plate being able of move in a vertical direction due to elasticity of the connection member, wherein the operation plate remains at a lower position to close an inflow hole of the housing when the nozzle is pressed such that liquid content in the container does not flow into the inflow space, wherein the guide is not in contact with the operation plate when the nozzle is pressed. 
In regard to the protrusion, attention is directed to the Bloc reference, which discloses a nozzle (1, 2, 3, and 4) comprising a valve insertion protrusion (6, 13), the valve insertion protrusion being coupled to the valve head (via mounting well 3). Bloc discloses that this configuration is beneficial because it limits contamination (par. 0036).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Cho reference in view of the teachings of the Bloc reference by employing a valve insertion protrusion for the purpose of limiting contamination.
In regard to the valve ball, attention is directed to the Grothoff reference, which discloses a valve ball (27) positioned at an inside of a nozzle (29) and capable of closing an upper end of a valve passage (25); and a valve spring (28) configured to press the valve ball downward.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Cho reference in view of the teachings of the Grothoff reference by employing a valve ball because it is a well-known alternative to the valve used in the Cho reference and would have been expected to perform equally well because both valves perform the same function of controlling the flow of liquid from the nozzle.
In regard to the at least two first guide passages, attention is directed to the Sun reference, which discloses at least two first guide passages (66).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Cho reference in view of the teachings of the Sun reference by including an additional first guide passage for the purpose of increasing the flow of liquid through the dispenser. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to the elastic connection member and operation plate, attention is directed to the Gorman reference, which discloses an elastic connection member (between 60 and 58 in Figs. 1 and 3) connected to a disk body (58); and an operation plate (60) connected to the connection member, the operation plate being able of move in a vertical direction due to elasticity of the connection member (Figs. 1 and 3), wherein the operation plate remains at a lower position to close an inflow hole (66) of a housing when a nozzle is pressed such that liquid content in a container does not flow into the inflow space (col. 3, lines 32-37; Fig. 2). Gorman further discloses a guide (20) is not in contact with the operation plate when the nozzle is pressed (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Cho reference in view of the teachings of the Gorman reference by employing an elastic connection member for the purpose of improving the fluid seal at the bottom of the housing by biasing the operation plate against the inflow hole.

    PNG
    media_image1.png
    888
    871
    media_image1.png
    Greyscale

Regarding claim 2, an insert (430 of Cho; 7 of Bloc) comprising an orifice is inserted into the nozzle (Fig. 3 of Cho; Fig. 1 of Bloc), and the upper end of the valve passage is positioned lower than the orifice (see annotated Fig. 3 of Cho above).
Regarding claim 3, the pump spring is inserted onto a 18Attorney Docket No. PB21-0008-USperiphery of the valve and has one end thereof supported by the housing cover (Fig. 3 of Cho).
Regarding claim 5, a protrusion is formed on an outer perimeter of the guide, and an indentation configured to receive the protrusion inserted therein is formed in an inner perimeter of the valve body (see annotated Fig. 4 of Cho below).

    PNG
    media_image2.png
    1042
    807
    media_image2.png
    Greyscale

Regarding claim 6, a gap allowing an entry of air to an inside of the container is formed at a coupling portion between the valve and the housing cover (these feature is inherent because the outer diameter of the valve, 410, would necessarily have to be smaller than the inner diameter of the housing cover, 210a or 220a, in order for the valve to be able to slide up and down within the housing cover) and at a coupling portion between the housing cover and the housing (see annotated figure below).

    PNG
    media_image3.png
    1206
    1315
    media_image3.png
    Greyscale

Regarding claim 7, the nozzle comprises a nozzle passage (3 of Bloc) and an insert protrusion (6 and 13 of Bloc), the nozzle passage allowing a movement of a fluid discharged from the valve passage, the insert protrusion configured to receive an insert (7 of Bloc) inserted thereon, and the nozzle passage is positioned below the insert protrusion (Fig. 1 of Bloc).
Regarding claim 8, the insert protrusion extends downward from an upper surface of the nozzle and extends horizontally (Fig. 1 of Bloc).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754